EXHIBIT 10(iii)(f.1)




2004 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN




I.

Purposes




This Plan is intended to help the Corporation attract and retain highly
qualified individuals to serve as non-employee directors of the Corporation and
to align further the interests of the non-employee directors with the interests
of the Corporation's shareholders by paying a substantial portion of
non-employee director compensation in the form of restricted stock or restricted
stock units.




II.

Definitions




The following definitions apply:




(1)

"Administrator" means the Secretary of the Corporation.




(2)

"Award" means a grant of restricted stock or restricted stock units under this
Plan.




(3)

"Board" means the Board of Directors of the Corporation.




(4)

"Corporation" means Exxon Mobil Corporation, a New Jersey corporation, or its
successors.




(5)

"Non-employee director" means any member of the Board who is not an employee of
the Corporation or any affiliate of the Corporation.




(6)

"Participant" means each non-employee director to whom an award is granted under
this Plan.




(7)

"Plan" means this Exxon Mobil Corporation 2004 Non-Employee Director Restricted
Stock Plan, as it may be amended from time to time.




(8)

"Restricted period" means the period of time an award is subject to restrictions
as set forth in Section VII.




(9)

"Restricted stock" means shares granted under this Plan subject to restrictions
on transfer and potential forfeiture during the applicable restricted period.




(10)

"Restricted stock unit" means a stock unit granted under this Plan with a value
equal to the value of a share and subject to restrictions on transfer and
potential forfeiture during the applicable restricted period.




(11)

"Retirement age" means the age after which a non-employee director is no longer
eligible to stand for election in accordance with the Corporation's Corporate
Governance Guidelines.




(12)

"Share" means a share of common stock of the Corporation, no par value.




III.

Administration




The Board has ultimate authority to administer this Plan, including authority to
grant or amend awards; to determine, subject to the limitations contained in
this Plan, the terms and conditions of awards; and to construe and interpret
Plan provisions.  Subject to the oversight of





- 1 -




the Board, the administrator has authority to establish procedures and forms,
and to take other actions assigned to the administrator under this Plan.




IV.

Effective Date; Term




This Plan will become effective when approved by the shareholders of the
Corporation and will terminate when there are no longer any outstanding awards
under the Plan.




V.

Available Shares




(1)

The maximum number of shares issued pursuant to awards under this Plan may not
exceed 1,000,000.




(2)

If an award is forfeited, the shares subject to that award will not be
considered to have been issued and will not count against the Plan maximum under
clause (1) of this Section.




VI.

Grants of Awards; Eligibility




Subject to the terms and conditions of this Plan, the Board may grant restricted
stock or restricted stock units under this Plan at such times, in such amounts,
and upon such terms and conditions as the Board determines.  The Board may
establish standing resolutions for this purpose.  Awards under this Plan may
only be made to a person who, at the time of grant, is serving as a non-employee
director.




VII.

Restrictions on Transfer; Forfeiture




(1)

Unless the Board specifies otherwise in an award, the restricted period for an
award under this Plan will commence on the date the award is granted and will
expire on the earliest to occur of the following:




(a)

the participant leaves the Board after reaching retirement age;




(b)

the participant leaves the Board before reaching retirement age and the Board,
with the participant abstaining, votes to lift the restrictions on the
participant's awards; or




(c)

the participant dies.




(2)

During the restricted period, awards may not be sold, assigned, transferred,
pledged, or otherwise disposed of or encumbered.  The designation of a
beneficiary pursuant to Section XII will not be considered a disposition or
encumbrance for this purpose.




(3)

If the participant ceases to be a member of the Board and the restricted period
for the participant's awards does not expire as provided in paragraph (1) of
this Section, all the participant's awards under this Plan will be forfeited and
all right, title, and interest of the participant to receive any shares or
amounts in connection with such awards will terminate without further obligation
on the part of the Corporation.




VIII.

Shareholder Status; Dividends and Dividend Equivalents




(1)

During the restricted period, a participant to whom restricted stock is issued
will have customary rights of a shareholder with respect to such shares,
including the rights to vote





- 2 -




the shares and receive cash dividends (subject to the applicable restrictions on
transfer and events of forfeiture).  Cash dividends on restricted stock will be
paid currently or, if the Board so determines, reinvested in additional shares
of restricted stock.




(2)

During the restricted period, a participant to whom restricted stock units are
credited will not be a shareholder of the Corporation with respect to such
units.  However, the Corporation will credit each restricted stock unit with
dividend equivalents corresponding in amount and timing to cash dividends that
would be payable with respect to an outstanding share.  Dividend equivalents
will be paid currently or, if the Board so determines, will be deemed to be
reinvested in additional restricted stock units.




IX.

Form of Awards




(1)

During the restricted period, shares of restricted stock will be registered in
the name of the participant but will be held by or on behalf of the Corporation
in certificate or book-entry form as the administrator determines.  Each
participant agrees by accepting an award of restricted stock that the
Corporation may give stop transfer instructions to its transfer agent or
custodian with respect to the restricted stock and that, during the restricted
period, any restricted stock issued in certificate form may bear an appropriate
legend noting the restrictions, risk of forfeiture, and other conditions.  If
required by the administrator, awards of restricted stock may be subject to
execution by the participant of a stock power with respect to such shares in
favor of the Corporation.




(2)

During the restricted period, restricted stock units will be evidenced by
book-entry credits in records maintained by or on behalf of the Corporation.
 Restricted stock units will represent only an unfunded and unsecured
contractual right to receive shares or cash, if any, payable in settlement of
the award.




X.

Settlement of Awards




(1)

If and when the restricted period expires with respect to an award of restricted
stock, the Corporation will, subject to Section XIII, deliver shares free of
restriction to or for the account of the participant, or the participant's
estate, or designated beneficiary, if applicable.




(2)

Restricted stock units will be settled in shares or, if so provided in the
award, in cash.  If and when the restricted period expires with respect to an
award of restricted stock units, the Corporation will, subject to Section XIII,
deliver one share free of restriction or pay an amount in cash equal to the fair
market value of one share in settlement of each unit to or for the account of
the participant, or the participant's estate, or designated beneficiary, if
applicable.




(3)

Shares will be delivered in certificate or book-entry form and cash (including
dividends or dividend equivalents) will be paid by check, wire transfer, or
direct deposit, in each case in accordance with the procedures of the
administrator in effect at the time.




(4)

The issuance or delivery of any shares may be postponed by the Corporation for
such period as may in the determination of the administrator be required to
comply with any





- 3 -




applicable requirements under the federal securities laws (including, without
limitation, the exemptions provided in Rule 16b-3 under the Securities Exchange
Act of 1934), any applicable listing requirements of any national securities
exchange, or any other requirements or exemptions  applicable to the issuance or
delivery of such shares.  The Corporation will not be obligated to issue or
deliver any shares if the issuance or delivery would constitute a violation of
any provision of any law or of any regulation of any governmental authority or
any national securities exchange.




XI.

Change in Capitalization; Adjustments




If a stock split, stock dividend, merger, or other relevant change in
capitalization occurs,  the administrator will adjust the terms of outstanding
awards, including the number of restricted stock units credited to a
participant's account or the securities issuable in settlement of such units, as
well as the maximum number of shares issuable under Section V, as appropriate to
prevent dilution or enlargement of the rights of non-employee directors under
this Plan.  Any new shares or securities issued with respect to outstanding
restricted stock will be delivered to and held by or on behalf of the
Corporation, and will be subject to the same provisions, restrictions, and
requirements as such restricted stock.




XII.

Beneficiary Designation




Participants may designate a beneficiary to whom shares or cash in settlement of
outstanding awards under this Plan may be delivered or paid on the death of the
participant, provided that such designation will only be given effect if the
designation is expressly authorized as a non-testamentary transfer under
applicable laws of descent and distribution as determined by the administrator.
 Beneficiary designations will be subject to such forms, requirements, and
procedures as the administrator may establish.




XIII.

Withholding Taxes




The Corporation has the right, in its sole discretion, to deduct or withhold at
any time shares or cash subject to or otherwise deliverable or payable in
connection with an award (including cash payable as dividends or dividend
equivalents) as may in the determination of the administrator be necessary to
satisfy any required withholding or similar taxes with respect to such awards.
 Withheld shares may be retained by the Corporation or sold on behalf of the
participant.




XIV.

Amendments to the Plan; Shareholder Approval




(1)

The Board may from time to time amend or cease granting awards under this Plan;
 provided that approval of the shareholders of the Corporation will be required
for any amendment:




(a)

To increase the total number of shares issuable under the Plan under Section V
(except for adjustments under Section XI); or




(b)

That would otherwise constitute a "material revision" within the meaning of
applicable rules of the New York Stock Exchange in effect at the time.





- 4 -




(2)

An amendment of this Plan will, unless the amendment provides otherwise, be
immediately and automatically effective for all outstanding awards.




(3)

The Board may also amend any outstanding award under this Plan, provided the
award, as amended, contains only such terms and conditions as would be permitted
or required for a new award under this Plan.




XV.

General Provisions




(1)

Shares subject to awards under this Plan may either be authorized but unissued
shares or previously issued shares that have been reacquired by the Corporation.




(2)

The administrator is authorized to establish forms of agreement between the
Corporation and each participant to evidence awards under this Plan, and to
require execution of such agreements as a condition to a participant's receipt
of an award.




(3)

The grant of an award under this Plan does not give a participant any right to
remain a director of the Corporation.




(4)

This Plan will be governed by the laws of the State of New York and the United
States of America, without regard to any conflict of law rules.








- 5 -


